DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found in a search is Bomans et al. (6,163,743), Chaubey et al. (2015/0348423), Barber (9,620,021), and Boorman et al. (2005/0143871).
Bomans et al. teaches a display of a vertical flight plan, where keys are displayed concurrently with the vertical flight plan, and where the keys may be selected to edit constraints associated with the flight plan (Bomans et al.; see col.6, particularly lines 28-48 and FIG. 3). Chaubey et al. teaches displaying a vertical situation of an aircraft, and also displayed markers which indicate a speed for each segment of a flight path, where the pilot may select the markers (Chaubey et al.; see P[0049]-P[0051] and FIG. 1, and see P[0054] and FIG. 4). Barber teaches displaying of strips which show speed information and flight modes for each of numerous segments of a flight route (Barber; see FIG. 3). Boorman et al. teaches allowing an operator to select a target airspeed by 
The prior art taken either alone or in combination with other prior art fails to teach or render obvious all limitations of independent Claims 1, 8, 12 and 17. Specifically, the prior art fails to teach or render obvious displaying a vertical situation of an aircraft concurrently with a speed profile bar that is useable by a pilot to change the speed profile of an aircraft, and that also includes a speed bar button that has alphanumeric symbology identifying a first speed mode and an associated first target speed of a first speed segment included in a speed profile, or includes a speed bar button that has symbology indicating that other symbology identifying multiple speed segments of a speed profile is available for viewing.
The display of Bomans et al. appears to similar to the claimed subject matter, but does not recite a speed bar button that has alphanumeric symbology identifying a first speed mode and an associated first target speed of a first speed segment included in a speed profile. The vertical situation display of Chaubey et al. allows for displaying of markers or “symbology” representing speeds of segments of a flight path, but selection of the markers simply displays additional information and does not allow for selection of a speed profile as claimed in the present application. Furthermore, the strips displayed by Barber are not displayed concurrently with a vertical situation of an aircraft and are not selectable as claimed in the present application. Additionally, the airspeed options of Boorman et al. are not displayed concurrently with a vertical situation of an aircraft as claimed in the present application. Also, none of the prior art teaches a speed bar that 
Also, while Claim 17 appears significantly broader in scope compared to independent Claims 1 and 11, the claimed “interactive speed profile bar” is limited to the Applicant’s definition of the specification. In other words, the Applicant cannot claim anything other than the “interactive speed profile bar” as seen in element “150” of FIG. 7A which corresponds to the “speed profile bar” of the specification and the claims, where this “speed profile bar” is the same as that claimed in Claims 1 and 11. Therefore, while various details of the “speed profile bar” are omitted in Claim 17 as compared to Claims 1 and 11, each of Claims 1, 11 and 17 are limited to the same “speed profile bar” of the specification.
The Examiner notes that although the limitations of the claimed display of the present application not taught by the prior art could be considered design choices, the Examiner has not presently determined a valid reason for why these limitations can be considered non-critical design choices, as it is clear that as seen in FIGS. 7B and 8A of the present application, the claimed limitations are directed to allowing specific information to be displayed that allows for a user to view and interact with a display in a specific manner that appears critical to the claimed inventions of the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,584,979. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is encompassed by Claims 1 and 4 of U.S. Patent No. 10,584,979 (which from this point forward will be referred to as Patent ‘979), where a difference is the mention of changing of data in Claim 1 of the present application. However, this limitation would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, as clearly any change in a software function caused by a user input would change stored data, as this is basic computer behavior of executing data in response to an input, where clearly if no data is changed, no response will occur when the user provides an input.
Claim 2 is encompassed by Claim 1 of Patent ‘979.
Regarding Claim 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the speed segment to be currently active, as clearly it would be advantageous for a pilot to use a system to both view and set a speed for any segment of a flight path of an aircraft, including an active segment, particularly if current aircraft or environment conditions warrant changing of the speed.

Regarding Claim 5, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the aircraft to “automatically” fly at any speed selected by a user such as a pilot, as clearly it would be advantageous for the aircraft to actually respond to pilot commands.
Claim 6 is encompassed by Claim 4 of Patent ‘979.
Regarding Claim 8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow for a pilot to manually fly the aircraft using any information whatsoever, such as the “symbology”, as clearly it would be advantageous to allow for a pilot to control the aircraft under circumstances where the pilot believes manual control is required.
Claim 9 is encompassed by Claim 2 of Patent ‘979.
Claim 10 is encompassed by Claim 3 of Patent ‘979.
Claim 11 is encompassed by Claims 17 and 18 of Patent ‘979, where a difference is the mention of changing of data in Claim 1 of the present application. However, this limitation would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, as clearly any change in a software function caused by a user input would change stored data, as this is basic 
Claim 12 is encompassed by Claims 17-19 of Patent ‘979.
Claim 13 is encompassed by Claim 20 of Patent ‘979.
Regarding Claim 14, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the aircraft to “automatically” fly at any speed selected by a user such as a pilot, as clearly it would be advantageous for the aircraft to actually respond to pilot commands.
Claim 15 is encompassed by Claims 12, 15 and 17 of Patent ‘979.
Regarding Claim 16, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow for a pilot to manually fly the aircraft using any information whatsoever, such as the “symbology”, as clearly it would be advantageous to allow for a pilot to control the aircraft under circumstances where the pilot believes manual control is required.
Claim 17 is rendered obvious by Claims 1 and 4 of Patent ‘979, where it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to “convert signals” resulting from “pilot interactions” into a “a new speed profile in a digitized format for storage in the memory”, as these steps are directed to basic computer functions that occur when executing software functions in response to a detected user input.
Claim 18 is encompassed by Claims 1 and 2 of Patent ‘979.
Claim 19 is encompassed by Claim 2 of Patent ‘979.
Claim 20 is encompassed by Claims 1 and 4 of Patent ‘979.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "step (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. None of Claim 7 and parent Claims 1 and 6 recite any “step (d)”, which would be required in order for this limitation to have antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662